FILED
                               FOR PUBLICATION                                JAN 04 2013

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



GREGORY DICKENS,                                 No. 08-99017

              Petitioner - Appellant,            D.C. No. CV-01-757-PHX-NVW

  v.
                                                 ORDER
CHARLES RYAN,

              Respondent - Appellee.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35–3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.